Porter, J.
delivered the opinion of the court. A re-hearing was granted in this case, in consequence of the court doubting the correctness *394of so much of its former judgment, as directed the appellants to pay costs. They have now been heard on this, and the other points formerly made in the cause. The judgment in the inferior court contained no reasons, and must therefore be reversed. This will give the costs to the appellants. Although we are satisfied of the correctness of the decision of the inferior court on the merits, and that it is our duty to confirm it for the reasons we have expressed in the first opinion.
East'n. District.
Feb. 1825.
Seghers for the plaintiffs, Morel & Canon for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed—and proceeding to give such judgment here as ought to have been given in the court below. It is ordered, adjudged and decreed, that the injunction granted on the petition of the heirs of Bouthmy, against the sale of the insolvents property be, and the same is dissolved. The appellees paying costs in this court, and the appellants those of the first instance.